Citation Nr: 9923371	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a chronic anal 
fissure, secondary to a low back condition.

3.  Entitlement to service connection for a stomach 
condition, secondary to a low back condition.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977 and from October 1990 to April 1991.


This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a low back condition.  This appeal also arises 
from an August 1997 rating decision which denied entitlement 
to service connection for a chronic anal fissure, claimed as 
secondary to a low back condition, and which also denied 
entitlement to service connection for a stomach condition, 
claimed as secondary to a low back condition.


FINDINGS OF FACT

1.  There is no competent medical evidence that shows that 
the veteran had any low back condition while in service.

2.  There is no competent medical evidence which shows that 
any current low back condition is etiologically related to 
the veteran's service, was incurred in or aggravated by 
service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.

3.  The veteran has not established entitlement to service 
connection for any disabilities, to include a low back 
condition, and there is no evidence of record showing that 
any current chronic anal fissure or stomach condition is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a low back condition is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


2.  The veteran's claim of entitlement to service connection 
for a chronic anal fissure, secondary to a low back 
condition, is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.310 (1998).

3.  The veteran's claim of entitlement to service connection 
for a stomach condition, secondary to a low back condition, 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a low back disability was incurred 
in or aggravated by service and that service connection 
therefor is warranted.  The veteran further contends that a 
chronic anal fissure and a stomach condition are proximately 
due to or the result of the low back condition and that 
service connection therefor is warranted on a secondary 
basis.  After a review of the record, the Board finds that 
the veteran has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims of entitlement to 
service connection for a low back condition, entitlement to 
service connection for a chronic anal fissure secondary to a 
low back condition, and entitlement to service connection for 
a stomach condition secondary to a low back condition are 
well grounded.

The Board notes that entitlement to service connection for a 
chronic anal fissure and entitlement to service connection 
for a stomach condition were denied by means of a January 
1983 rating decision.  The veteran did not perfect an appeal 
of that rating decision, which is now final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  However, the veteran now claims 
entitlement to service connection for those disabilities 
secondary to a low back condition.  The Board finds that his 
current claims are different claims than the previously 
denied claims of entitlement to service connection on a 
direct basis.  Therefore, in this decision the Board has 
addressed the 

veteran's claims of entitlement to service connection for a 
chronic anal fissure and a stomach condition only on a 
secondary basis, or, on the basis of whether those 
disabilities are proximately due to or the result of any 
service-connected disability.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  A well grounded claim of entitlement to service 
connection for a disability on a secondary basis requires (1) 
a service-connected disease or injury, (2) a current 
disability, and (3) evidence showing that the current 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (1998).

The Board also notes that where a claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91, 92-93 (1993).

In this case, the determinative issues presented by the 
claims are (1) whether the veteran had any low back 
disability during service; (2) whether he currently has any 

low back disability, chronic anal fissure, or stomach 
condition; and if so, (3) whether any current low back 
disability is etiologically related to his service or to any 
disease or injury incurred in or aggravated by service; or 
whether any current chronic anal fissure or stomach condition 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994), and Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability that has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Disability that is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service will also be service connected.  
38 C.F.R. § 3.310 (1998).


I.  Entitlement to service connection for a low back 
condition.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any low 
back condition while on active duty.  The Board notes that 
the veteran's service medical records for his period of 
service from October 1990 to April 1991 are not of record.  
An exhaustive search was conducted to locate those service 
medical records, but was unsuccessful.  The veteran was 
informed of the failure to locate his service medical records 
and provided the opportunity to supply any service medical 
records he possessed.

Following the veteran's separation from service in April 
1991, there is no competent medical evidence of record that 
shows any complaint of or treatment for 

any back disability until August 1994, some three years 
following his service.  The Board notes that there is no 
competent medical evidence of record that relates the 
veteran's current low back condition to his service or to any 
disease or injury incurred in or aggravated by service.

As there is no record of treatment or complaint of any low 
back condition in service, and no competent medical evidence 
providing any nexus between any current back disability and 
the veteran's service or any disease or injury incurred in or 
aggravated by service, the veteran's claim of entitlement to 
service connection for a low back condition fails to show the 
required elements of a well grounded claim.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In this case, where the 
veteran's service medical records are unavailable, the Board 
notes that even were the Board to accept the lay testimony 
that the veteran may have incurred an injury in service, 
there is no evidence showing any continuity of symptomatology 
from his April 1991 separation from service to the August 
1994 medical evidence which first shows a back disability.  
Furthermore, there is no competent medical evidence of record 
that relates any current low back condition to the veteran's 
service.  Thus, without a nexus between a current low back 
condition and service, the claim is not well grounded.

The Board notes that there is no evidence of record that 
indicates that the veteran engaged in combat with the enemy.  
His DD Forms 214, Report of Separation from Active Duty, do 
not show that he was awarded any of the citations that 
constitute indicia of having engaged in combat.  Furthermore, 
the veteran has not alleged that he engaged in combat with 
the enemy.  Therefore, the Board finds that the provisions of 
38 U.S.C.A. § 1154(b) (West 1991), allowing the acceptance of 
lay testimony as to the incurrence of a disability in 
service, do not apply in this case.  Furthermore, as the 
evidence does not show that the veteran has engaged in combat 
with the enemy while on active duty, the second required 
element of a well grounded claim, that there be evidence 
showing inservice incurrence of a disease or injury, may not 
be waived pursuant to Gregory v. Brown, 8 Vet.App. 563, 569 
(1996).  The Board notes that even were the second 
requirement for the submission 

of a well grounded claim met or waived, that in this case the 
veteran has not established any nexus between any current low 
back disorder and service, and thus his claim would still be 
not well grounded as the third requirement of a well grounded 
claim, that there be a nexus between a current disability and 
an inservice disease or injury, is not met.

The Board also notes that where the veteran's service medical 
records have been lost or unavailable, there is a heightened 
duty on the part of VA to assist in the development of the 
veteran's claim.  Moore v. Derwinski, 1 Vet.App. 401, 406 
(1991).  However, the RO diligently attempted to locate the 
veteran's service medical records and was unsuccessful.  The 
RO issued a December 1996 formal finding that the veteran's 
service medical records were unavailable, and which recites 
the attempts made to locate those records.  Therefore, the 
Board finds that VA has properly fulfilled its duty to assist 
in the location of the veteran's service medical records.

The veteran has alleged that he incurred a low back 
disability in service and has provided lay statements to that 
effect.  The Board notes that a claimant would not meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. at 611 (1992).  The evidence of 
record does not show any competent medical evidence that the 
veteran incurred any back disability in service, or that any 
current back disability is etiologically related to service 
or to any disease or injury incurred in or aggravated by 
service.

The Board has carefully weighed the evidence submitted, but 
nonetheless finds that the veteran's claim is not well 
grounded due to the lack of a nexus between any current low 
back condition and his service.  The Board has also carefully 
considered 

the benefit of the doubt rule because the veteran's service 
medical records are unavailable, but finds that it is not 
applicable as the evidence does not establish a well grounded 
claim, and that there is not such evidence of record as to 
create an approximate balance of positive and negative 
evidence on the issue of whether the veteran's claim is well 
grounded.


II.  Entitlement to service connection for a chronic anal 
fissure and a stomach condition, secondary to a low back 
condition.

The Board notes that the veteran has not established 
entitlement to service connection for any disability, and 
that this decision denies entitlement to service connection 
for a low back condition.  Furthermore, the Board notes that 
there is no evidence of record that shows that any current 
chronic anal fissure or stomach condition is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.

As the veteran has not established entitlement to service 
connection for any disability, and no evidence of record 
shows that any current chronic anal fissure or stomach 
condition is proximately due to or the result of any disease 
or injury incurred in or aggravated by service, the veteran's 
claims of entitlement to service connection for a chronic 
anal fissure and a stomach condition secondary to a low back 
condition fail to show the required elements of a well 
grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
38 C.F.R. § 3.310 (1998).


III. Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded, they must be denied.


Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the May 1998 statement of the case and in the above 
discussion.  Specifically, in order to produce a well 
grounded claim of entitlement to service connection for a low 
back condition, the veteran would need to provide competent 
medical evidence showing that any current low back disability 
was incurred in or aggravated by service or is causally 
related to any disease or injury incurred in or aggravated by 
service.  In order to produce well grounded claims of 
entitlement to service connection for a chronic anal fissure 
and a stomach condition secondary to a low back condition, 
the veteran must submit, in addition to the evidence required 
to establish entitlement to service connection for the low 
back condition, evidence showing that the chronic anal 
fissure or stomach condition is proximately due to or the 
result of the low back condition.

As the veteran's claim of entitlement to service connection 
for a low back condition, entitlement to service connection 
for a chronic anal fissure secondary to a low back condition, 
and entitlement to service connection for a stomach condition 
secondary to a low back condition are not well grounded, they 
are denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1998).



ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for a low back condition is 
denied.  Because it is not well grounded, the veteran's claim 
of entitlement to service connection for a chronic anal 
fissure, secondary to a low back condition, is denied.  
Because it is not well grounded, the veteran's claim of 
entitlement to service connection for a stomach condition, 
secondary to a low back condition, is denied.  This appeal is 
denied in its entirety.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

